Citation Nr: 1743101	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an arthritic condition, to include as due to herbicide exposure and as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure and as secondary to service-connected anxiety disorder.


ORDER

Service connection for a heart disability is denied.


FINDING OF FACT

The Veteran does not currently have a heart disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1968 to June 1970.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App.  319, 321 (2007).

The Veteran contends that he has a heart disability that is the result of service, to include herbicide exposure.  Service treatment records are silent as to complaints of or treatment for heart problems or a heart disability.  A June 1970 report of medical examination for separation shows a normal clinical evaluation of the heart.

A May 2012 private treatment record reflects that the Veteran underwent evaluation for complaints of chest pain and shortness of breath.  EKG results were negative for any abnormalities.  Stress testing and imaging showed no evidence of ischemia and no evidence of a previous myocardial infarction.  

Private treatment records, including a June 2012 treatment record, do reflect that the Veteran was taking medication for high cholesterol.  High cholesterol is not a disability for VA purposes.  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition).  VA has similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Although the Veteran claims that his chest pain is a current disability and related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, heart disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's chest pain is not a simple question that can be determined based on mere personal observation by a lay person and the Veteran's lay assertion is not competent to establish a current disability or a nexus to service.  Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

At no time during the pendency of this claim has there been a diagnosis of a heart disability.  The record does not contain competent evidence diagnosing a heart disability since service.  

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Symptoms, such as chest pain, without underlying disability, cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because chest pain is not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b).

REMAND

Private treatment records show that the Veteran was diagnosed with rheumatoid arthritis in as early as April 2002.  A January 2014 Non-degenerative Arthritis Disability Benefits Questionnaire (DBQ) submitted by the Veteran also reflects a diagnosis of rheumatoid arthritis.  A July 2014 VA treatment record shows that the Veteran was diagnosed with osteoarthritis.  The Veteran contends that his arthritic condition is the result of his service in the Republic of Vietnam and his presumed herbicide exposure therein and/or trauma associated with an in-service gunshot wound for which he received a Purple Heart.  Additionally, the Veteran contends that his arthritic condition was caused and/or aggravated by his service-connected anxiety disorder.  In support, the Veteran submitted articles indicating a potential link between rheumatoid arthritis and environmental exposures and physical or emotional trauma.

In light of these contentions, the Board has determined that the evidence of record meets the minimum threshold for obtaining a VA examination at this time.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination in order to determine whether the Veteran has an arthritic disorder, to include rheumatoid arthritis and/or osteoarthritis, and whether such was either caused or aggravated by service. 

For the Veteran's rheumatoid arthritis, the examiner should opine whether such at least as likely as not (50 percent or greater probability) began during or is otherwise related to the Veteran's military service, to include his presumed herbicide (Agent Orange) exposure therein and trauma associated with his in-service gunshot wound.  

If osteoarthritis is diagnosed, the examiner should opine whether such at least as likely as not began in or was otherwise the result of military service, to include is presumed herbicide exposure and trauma associated with his in-service gunshot wound.  The examiner should discuss the Veteran's various claimed contentions and comment on the Veteran's service and post-service history, to include his lay statements of having experienced pain since service.

Finally, the examiner should opine whether any noted arthritic disorder found is at least as likely as not 
(a) caused by, or (b) aggravated by the Veteran's service-connected anxiety disorder.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If any aggravation of the Veteran's arthritic disorders by his service-connected anxiety disorder is found, the examiner must attempt to establish a baseline level of severity of his arthritis disorder prior to aggravation by the service-connected anxiety disorder.

3. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Wisconsin Department of Veterans Affairs



Department of Veterans Affairs


